Citation Nr: 0101002	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for scar of the right hip donor site.  

2.  Entitlement to a total compensation disability evaluation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1987 to July 1991.  
He had service in Southwest Asia during the Persian Gulf war.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

The developed and certified issues are as listed on the title 
page.  However, review of the veteran's claims folders 
discloses that the veteran's claim is more complex than 
reflected by the two certified issues.  

Initially, the Board notes that, during the pendency of the 
veteran's appeal, but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
The Veterans Claims Assistance Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Board further notes that, by a rating decision of March 
1997, the RO denied a claim of entitlement to service 
connection for a back disorder on the basis that the claim 
was not well grounded, and the RO denied several other claims 
on that basis as well.  

During a hearing at the RO in August 1999, the veteran 
testified that he had been seen for his right ankle 
disability at the VA Medical Centers in Ann Arbor and Detroit 
ever since he got out of the service.  The RO interpreted the 
veteran's testimony at an August 1999 hearing as raising a 
claim for restoration of a 20 percent evaluation for service-
connected right ankle disability, which the RO, in an April 
1999 rating decision, proposed to reduce.  However, it also 
appears to the Board that the veteran's testimony also 
suggests that he may have been seeking an evaluation in 
excess of the 20 percent evaluation in place prior to the 
reduction.  This matter should be clarified on remand.  

Moreover, the veteran stated, in a November 1999 
communication, that he was scheduled to see a foot and ankle 
specialist in December 1999, and that surgery was possible.  
The veteran also reported that a record of a September 1999 
visit to the VA was unavailable, although the fact that he 
was there is confirmed in VA's electronic records.  The RO 
should attempt to obtain the additional evidence referenced 
by the veteran in order to complete adjudication of this 
claim.

In written arguments of August 2000, the representative 
asserted that, with eleven service-connected disabilities, 
the veteran's case meets the "exceptional factors or 
circumstances" requisite for extraschedular consideration.  
The representative requested that consideration of 
extraschedular evaluation be referred to the VA Central 
Office on remand.  The Board agrees that, unless the claim 
for TDIU is granted, such referral should be considered.  The 
Board notes that, currently, the veteran has been awarded 
service connection, and a compensable evaluation or higher, 
for right ankle disability, status post subtalar arthrodesis 
with arthritis, left knee patellofemoral pain syndrome, right 
knee patellofemoral pain syndrome, cervical spine 
degenerative changes, folliculitis and lipomas, status post 
head injury with headaches, and right (major) shoulder 
impingement syndrome, status post decompressive 
acromioplasty, assigned a 10 percent disability evaluation.  
Service connection, with a noncompensable disability rating, 
is also in effect for right forearm fracture, left wrist 
laceration, right foot cellulitis scars, scar of the right 
hip donor site, scalp scars and appendectomy scar.  The 
combined service-connected disability rating is 60 percent 
from May 1, 1998.  A bilateral factor of 3.5 percent has been 
added for Diagnostic Code (DC) 5271 for the right ankle 
disability, for DC 5257 for the left knee disability, and DC 
5257 for the right knee disability.  At the hearing, the 
representative argued that the veteran's situation presented 
a unique disability picture which would warrant an 
extraschedular consideration for individual unemployability.  

The Board also notes that, in November 1999, the veteran 
noted that he had a physician's prescription for a brace, 
which he submitted, but that he cannot work wearing it.  He 
indicated that he would apply for Vocational Rehabilitation 
but was unable to afford it.  

The Board notes that some of the rating decisions with which 
it appears the veteran has attempted to disagree involve 
assignment of initial evaluations following an original grant 
of service connection.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson v. West, at 126.  On remand, as the 
RO is considering each of the disabilities at issue, 
consideration of staged rating where appropriate should be 
noted.

In addition, when evaluating a service-connected disability 
involving the musculoskeletal system, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Section 4.40 provides that it is essential 
that any examination on which the ratings are based 
adequately portray any functional loss which may be due to 
pain, and the impact of the pain must be considered in making 
a rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Although the RO has noted that it had considered 
38 C.F.R. §§ 4.40, 4.45, and 4.59, the RO should again 
discuss consideration of these provisions on remand, where 
appropriate.

It is also the judgment of the Board that the veteran would 
benefit from having an examination by the VA, after all the 
development requested herein has been completed, in which the 
examiner discusses the applicability of these pertinent 
regulations and the precise impact of all service-connected 
disabilities at issue on the veteran's industrial status.  

As described above, the VA has a duty to assist in claims for 
benefits.  Here, it appears that the veteran's notice of 
disagreement of November 1999 was not limited to the issues 
certified on appeal.  The first action the Board is 
requesting of the RO is that it clarify the veteran's claim.  
Each issue with which the veteran expressed timely 
disagreement should be addressed, and a statement of the case 
should be issued.  In addition to service connection for a 
back disability, it is fairly clear, as noted above, that the 
veteran is asserting entitlement to a higher disability 
rating for his right ankle disability.  VA outpatient medical 
records are pertinent to this claim, especially any report of 
September 1999 treatment for right ankle disability.  The 
veteran has advised VA of the existence of this report and 
every reasonable administrative action should be accomplished 
to obtain it.  

Also, the issue of entitlement to service connection for back 
disability is inextricably intertwined with consideration of 
the veteran's entitlement to a total rating based on 
individual unemployability.  Inasmuch as the "not well 
grounded" statute no longer exists, the RO should 
readjudicate that claim.  Additional adjudication should 
include consideration of an extraschedular evaluation as 
requested by the representative.  Also, a current employment 
status report should be obtained from the veteran.  The Board 
further notes that when the veteran was examined by the VA in 
January 1999, his service medical records were not available 
to the examiner for review.  The entire claims folder, 
including a copy of this Remand should be made available to 
the examiner in all examinations scheduled pursuant to this 
order.  In sum, the Board considers that the VA duty to 
assist the veteran as set forth in the Veterans Assistance 
Claims Act of 2000 has not yet been satisfied.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:  

1.  In light of the veteran's November 
1999 statement, the RO should request 
that the veteran clarify his claim and 
specify which RO decision he disagrees 
with.  He should also be provided 
information regarding any entitlement he 
may have to Vocational Rehabilitation by 
the VA.  

2.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for all disorders at issue, including any 
back disability, dating back to his 
service discharge in 1991, including the 
names and addresses of the providers of 
such treatment.  If all of his treatment 
has been by the VA, he should indicate 
that fact.  The RO should attempt to 
obtain all pertinent records from all 
sources, VA and non-VA, reported by the 
veteran, obtaining any required 
authorizations for release of 
information.  

3.  The veteran should also be provided 
with a VA Form 21-8940 regarding his 
current employment status for completion 
and return.  

4.  VA clinical records from 1991 to the 
present should be requested directly from 
the treating facilities, especially those 
currently identified by the veteran, the 
VA Medical Centers in Ann Arbor and 
Detroit, Michigan.  In particular, the RO 
should specifically attempt to locate any 
record of outpatient treatment in 
September 1999 as described by the 
veteran in his statement of November 
1999.  

5.  Thereafter, the veteran should be 
afforded both: (a) VA examinations as 
necessary to determine the current 
severity of each disability for which 
service connection has been awarded.  In 
particular, if the veteran wishes to 
pursue the claim for service connection 
for a back disorder, the orthopedic 
examiner should be requested to opine 
whether it is at least as likely as not 
(50 percent likely or more) that any 
current back disability had its origin 
with service; and, (b) VA examination(s) 
pertinent to each disorder he asserts is 
service-connected.  

6.  Adjudication of each claim for 
service connection, and of each claim for 
an increased initial or continued 
evaluation must be accomplished prior to 
adjudication of the veteran's claim that 
the is entitled to a total disability 
evaluation based on service-connected 
disabilities.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination.  

7.  Regarding any claims for increased 
compensation for service-connected 
musculoskeletal disability which are 
pursued, the veteran should be scheduled 
for examination(s) to determine the 
nature and degree of severity of each 
service-connected disability.  All 
required tests and studies should be 
completed.  The claims folder must be 
made available for review by the 
examiner.  The examiner is requested to 
specifically address the extent of 
functional impairment attributable to 
each service-connected disability at 
issue.  The examiner should conduct range 
of motion testing, and should state what 
is considered normal range of motion.  
The presence or absence of reflexes, 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be specifically noted.  
The examiner should describe to what 
extent the veteran's functional ability 
is limited during flare-ups or in use 
situations.  DeLuca; 38 C.F.R. § 4.40.  
If arthritis is shown present, that fact 
should be discussed.  

8.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures. 

9.  The RO should ensure that it has 
fulfilled its duties under the Veterans 
Claims Assistance Act of 2000.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

10.  The RO should, after all necessary 
development is concluded, and all 
intertwined issues have been addressed, 
readjudicate each issue on appeal.  In 
the adjudication process, written 
consideration should be afforded to 
staged ratings as required by Fenderson 
and to the holdings in DeLuca.  There 
should also be consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) and a total disability rating 
based on individual unemployability.  

11.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

However, the appellant has the right, if he desires, to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans Appeals
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



